UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 or 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of September 2010 Commission File Number: 000-27572 LUMENIS LTD. (Translation of registrant's name into English) Yokneam Industrial Park, P.O. Box240, Yokneam 20692, Israel (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F x Form 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yeso No x If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- Annexed as Exhibit99.1 hereto and incorporated herein by reference is a copy of the Registrant's press release dated September23, 2010 entitled “Lumenis Introduces the FiberLase CO2 Fiber and AcuPulse 40WG CO2 Laser System”. The Registrant confirms that all proposals set forth in the Registrant’s Notice of 2010 Annual General Meeting and Proxy Statement, dated August9, 2010, furnished to the SEC as Exhibit99.1 to the Registrant's Report in Form6-K dated August9, 2010, were approved at the 2010 Annual General Meeting of Shareholders of the Registrant held on September14, 2010. Exhibits Exhibit 99.1 Registrant's press release dated September23, 2010 entitled “Lumenis Introduces the FiberLase CO2 Fiber and AcuPulse 40WG CO2 Laser System”. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Lumenis Ltd. Date: October 4, 2010 By: /s/William Weisel William Weisel Vice President, General Counsel & Corporate Secretary
